United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
REGION IX, Richmond, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1335
Issued: November 22, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 14, 2016 appellant filed a timely appeal from a June 1, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish left wrist
de Quervain’s tenosynovitis causally related to factors of her federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the June 1, 2016 decision. Since the
Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the Board
may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB
126 (2005).

FACTUAL HISTORY
On March 25, 2016 appellant, then a 34-year-old benefit authorizer, filed an occupational
disease claim (Form CA-2) alleging that she sustained left wrist de Quervain’s tenosynovitis as a
result of repetitively typing and writing on a desk that was too high.
In an attached statement, appellant explained that around May 2015 she was detailed to
work as a benefits authorizer. She reported that the detail required more typing and writing than
her usual position, such as providing instructions in writing to trainees and typing monthly
reports for each trainee. Appellant explained that in September 2015 she was assigned to a
temporary desk on the third floor and the workstation was significantly higher than it should
have been for a person of her height. She worked at that desk for approximately five months.
Appellant related that her left wrist became sore and the soreness worsened over time. She
sought medical treatment from her physician and was diagnosed with left wrist de Quervain’s
tenosynovitis.
Appellant provided a form report dated March 21, 2016 from Dr. Alina Walasek, a
Board-certified internist, who indicated that appellant worked as a benefits authorizer for the
employing establishment. She related that appellant began to experience left wrist pain one
week previously and could not remember any acute injury to the wrist. Dr. Walasek indicated
that appellant had worked the last five months at a temporary desk that was too high for her. She
also noted that appellant’s work had required more typing and handwriting than usual for the
past year. Dr. Walasek conducted a physical examination and observed tenderness to palpation
over appellant’s first extensor compartment of the left hand and normal sensation to light touch.
Each finger exhibited full flexion/extension and strength. Finkelstein’s test was positive.
Dr. Walasek diagnosed left wrist de Quervain’s tenosynovitis. She checked a box marked “yes”
that her findings and diagnosis were consistent with appellant’s account of injury or onset of
illness. Dr. Walasek reported that the mechanism of injury was “repetitive typing on a keyboard
and handwriting associated with recent increase in frequency of these activities.”
By letter dated April 8, 2016, OWCP advised appellant that the evidence submitted was
insufficient to establish her claim. It requested that she respond to the attached questionnaire in
order to substantiate the factual elements of her claim and that she provide additional medical
evidence to establish that she sustained a diagnosed condition causally related to her federal
employment.
On April 25, 2016 OWCP received appellant’s response to its questionnaire. Appellant
described that as a benefits authorizer mentor she spent her eight-hour day reviewing cases
submitted by trainees, which required analyzing the record, determining if the trainee took
appropriate action, and typing up a review of the trainee’s action. She noted that review of the
cases required between five minutes to one hour of typing depending on how complex the case
was. Appellant explained that she typed monthly reports for each trainee, which generally
required between 15 and 30 minutes per report. She also noted that she worked at a temporary
desk for five months and that it was not set up to her ergonomic requirements and was
significantly higher for her height.

2

Appellant submitted follow-up examination reports dated April 7 and 28, 2016 by
Dr. Walasek, who related that appellant’s left thumb pain had lessened when compared to her
initial evaluation on March 21, 2016. Dr. Walasek reported that appellant had been wearing a
left wrist brace and working modified duty. Upon examination, she observed mild tenderness to
palpation over the first extensor compartment of the left hand. Each finger demonstrated full
flexion/extension and strength. Dr. Walasek reported mildly positive Finkelstein test. She
diagnosed de Quervain’s tenosynovitis. Dr. Walasek authorized appellant to work with
restrictions of occasional repetitive left hand motions and lifting, carrying, pushing, and pulling
no more than 15 pounds.
OWCP denied appellant’s claim in a decision dated June 1, 2016. It accepted her
employment duties as a benefits authorizer and that she sustained a diagnosed left hand
condition, but denied her claim as the medical evidence submitted failed to establish that her
condition was causally related to factors of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence3 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.4 In an occupational disease claim, appellant’s burden requires
submission of the following: (1) a factual statement identifying employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; (2) medical
evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.6 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton,
40 ECAB 1143, 1145 (1989).
5

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

6

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

3

ANALYSIS
Appellant alleges that she sustained de Quervain’s tenosynovitis of the left wrist as a
result of repetitively typing and writing, and from using a desk that was too high in the
performance of her duties as a benefits authorizer. OWCP accepted the repetitive duties of her
job as a benefits authorizer and that she was diagnosed with de Quervain’s tenosynovitis, but
denied her claim because the medical evidence failed to establish that her left hand condition was
causally related to her employment duties. The Board finds that appellant has not met her
burden of proof to establish her occupational disease claim.
Appellant submitted various reports from Dr. Walasek dated March 21 to April 28, 2016.
In her initial examination, Dr. Walasek related appellant’s complaints of left wrist pain that
began the previous week. She noted that appellant worked as a benefits authorizer and that her
work had required more typing and handwriting than usual for the past year. Dr. Walasek also
indicated that appellant had worked the last five months at a temporary desk that was too high
for her. She reviewed appellant’s physical examination findings and diagnosed de Quervain’s
tenosynovitis. Dr. Walasek checked a box marked “yes” that her findings and diagnosis were
consistent with appellant’s account of injury. The Board has held that a checkmark or
affirmative notation in response to a form question on causal relationship is insufficient, without
medical rationale, to establish causal relationship.8
Dr. Walasek reported that appellant’s employment duties required “repetitive typing on a
keyboard and handwriting associated with recent increase in frequency of these activities.”
Although her reports contained an accurate description of appellant’s employment duties, they
do not contain a sufficient explanation, based on medical rationale, of how any of appellant’s
duties would have physiologically caused or contributed to her left hand condition.9 A medical
report is of limited probative value on the issue of causal relationship if it contains a conclusion
regarding causal relationship which is unsupported by medical rationale.10 Dr. Walasek’s
reports, therefore, are insufficient to establish appellant’s claim.
On appeal, appellant alleges that she submitted all necessary documentation to show that
her injury was caused by the work activity. She noted that her physician informed appellant that
her medical report contained the information needed to show that her injury was work related.
As noted above, however, Dr. Walasek’s medical reports are of limited probative value on the
issue of causal relationship and are insufficient to establish her claim. The mere fact that work
activities may produce symptoms revelatory of an underlying condition does not raise an
inference of an employment relation.11 Such a relationship must be shown by rationalized
medical evidence of a causal relation based upon a specific and accurate history of employment
conditions which are alleged to have caused or exacerbated a disabling condition.12 Because
8

K.T., Docket No. 15-1758 (issued May 24, 2016).

9

See M.M., Docket No. 15-607 (issued May 15, 2015); M.W., Docket No. 14-1664 (issued December 5, 2014).

10

S.E., Docket No. 08-2214 (issued May 6, 2009); T.M., Docket No. 08-975 (issued February 6, 2009).

11

See D.R., Docket No. 16-0528 (issued August 24, 2016).

12

Patricia J. Bolleter, 40 ECAB 373 (1988).

4

appellant has not submitted such rationalized medical evidence in this case, the Board finds that
she has not met her burden of proof to establish her occupational disease claim.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. § 10.606 through § 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an occupational disease claim as a result of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the June 1, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: November 22, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

